Exhibit 10.1

 

LOGO [g756147ex10_1pg001.jpg]

May 23, 2014

Dear Milind:

Reference is made to the stock option agreement, dated December 17, 2013 (the
“Stock Option Agreement”), by and between Achillion Pharmaceuticals, Inc. (the
“Company”) and you pursuant to which the Company awarded you a stock option on
December 17, 2013 to purchase 400,000 shares of the Company’s common stock under
the Company’s 2006 Stock Incentive Plan, as amended, at an exercise price of
$3.02 per share on the terms set forth in the Stock Option Agreement (the “Stock
Option”).

Having received sufficient consideration and by signing below, you hereby
consent to the rescission by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) of 250,000 shares of the
Company’s common stock underlying the Stock Option (the “Rescinded Portion”).
You hereby agree that upon such rescission by the Compensation Committee, you
will have no further claims, rights, or interests of any nature whatsoever in
the Rescinded Portion, and you release any claims, rights or interests of any
nature whatsoever you have or might have with respect to the grant or rescission
of the Rescinded Portion against the Company and any related entities, including
without limitation any present, former or future parent, divisions, subsidiaries
or affiliates of the Company and their present, former or future employees,
officers, directors, stockholders, members, counsel and anyone acting or
purporting to act on behalf of any one of them, including without limitation any
claim that the rescission breaches the terms of the Stock Option Agreement or
your employment agreement, dated May 28, 2013, with the Company (the “Employment
Agreement”). By signing below, you acknowledge that the Compensation Committee
intends to provide replacement incentives with respect to the Rescinded Portion,
in the form of a stock option, cash or a combination thereof, but that there is
currently no binding agreement to do so.

This agreement constitutes the entire agreement among you, the Company and the
other parties released by this Agreement with respect to the Rescinded Portion.
Any other prior agreements, oral or written, among you, the Company or such
other parties, including without limitation the Stock Option Agreement and your
Employment Agreement, are hereby rescinded to the extent that they related to
the Rescinded Portion so as to be void ab initio and have no further force or
effect with respect to such Rescinded Portion. This agreement shall be governed
by the laws of the State of Delaware regardless of the laws that might otherwise
govern under applicable principles of conflict of laws thereof.

Please sign below to acknowledge that you have read this agreement, understand
it and are voluntarily entering into it.

 

           phone      fax      web Achillion Pharmaceuticals, Inc.  
300 George Street, New Haven, CT 06511      203.624.7000    203.624.7003   
www.achillion.com               



--------------------------------------------------------------------------------

ACHILLION PHARMACEUTICALS, INC. By:   /s/ Mary Kay Fenton  

 

Name:   Mary Kay Fenton Title:   Chief Financial Officer

 

Acknowledged, accepted and agreed to as of the date set forth above: Signed:  
/s/ Milind S. Deshpande  

 

  Milind S. Deshpande